Citation Nr: 1630514	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  08-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956 and from March 1957 to March 1960. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 


FINDING OF FACT

In June 2016 correspondence, the Veteran withdrew his appeal for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In June 2016 correspondence, the Veteran withdrew his appeal for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to this claim, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


